DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “camber height varying in the range of about 5% - 15% of a total camber height” is unclear as total camber height is not defined and the camber height is said to be the maximum camber height making it impossible for it to be 5% - 15% of the total height. For examination purposes the camber height is being interpreted as being 5% - 15% of the total length of curve. 
Claims 2-17 are rejected based upon their dependency to claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tadokoro et al. (JP 2007163021 A) hereinafter referred to as Tadokoro in view of Klauer et al. (US 20190353391 A1) hereinafter referred to as Klauer.
Regarding claim 1, Tadokoro teaches a louver (Fig. 3, rail line 7) comprising:
a plurality of slats arranged in a vertical direction (Fig. 2, rail line 7 arranged vertically) or a 
horizontal direction;
	each of the slats in the louver has a cambered profile, wherein the cambered profile includes a camber distance varying in the range of about 20% - 30% from the leading edge (Fig. 9 (a) and (b), ratio of 1/L varies from 0.2-0.3; ¶ [0023], optimum value is dependent upon angle of attack).
	Tadokoro fails to teach where a camber height varying in the range of about 5% - 15% of a total camber height.
	Klauer teaches of variations in the angle between the wall of a louver (Fig. 3, louver 300, wall 302, angle θ) and extending section of a louver (extending section 310), changing the camber height of the louver, to affect the air flow and pressure drop across the enclosure of the HVACR unit (¶ [0032]). As a result, the camber height is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result, in the instant case the camber height would be optimized to modify the airflow and pressure drop across the enclosure (¶ [0032]). It would have been prima facie obvious to one having ordinary skill in the art prior to the effective filling date of the claimed invention to have modified the louver disclosed by Tadokoro by optimizing the camber height to modify the airflow and pressure drop across the enclosure since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II).	
Regarding claims 2-10, Tadokoro as modified teaches the louver of claim 1 and the limitations of the variations of the camber distance from the leading edge and camber height of the total camber height are found to be result effective variables in finding the optimum value and would only require routine skill in the art (see claim 1 rejection above).
Regarding claim 11, Tadokoro as modified teaches wherein each of the slat is positioned with respect to a setting angle (¶ [0017-0018]; Fig. 7, angle of attack 17) wherein the setting angle depends on the camber distance and the camber height (¶ [0017-0018]).
Regarding claim 12, Tadokoro as modified teaches the louver of claim 11, but Tadokoro fails to teach wherein the setting angle varies between about 45 degrees and about 65 degrees.
However, Tadokoro does teach of variation in the in the camber distance (Fig. 9 (a) and (b), ratio 
of 1/L varies from 0.2-0.3; ¶ [0023], optimum value is dependent upon angle of attack) and the camber height which affects the alignment of the angle of attack of the crosspiece (¶ [0017-0018]) and results in reduction of flow loss and noise (¶ [0017-0018]). As a result, the setting angle is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result, in the instant case the setting angle would be optimized to modify the flow loss and noise across the enclosure (¶ [0017-0018]). It would have been prima facie obvious to one having ordinary skill in the art at the effective filling date of the claimed invention to have modified the setting angle disclosed by Tadokoro by optimizing the setting angle to modify the flow loss and noise across the enclosure since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II).
Regarding claim 13, Tadokoro as modified teaches the louver of claim 1, and Tadokoro further teaches wherein the louver is configured to fit on at least one side of an air-conditioner unit (¶ [0032]).
Regarding claim 14, Tadokoro as modified teaches the louver of claim 1, and Tadokoro further teaches wherein there is a predetermined spacing between each of the plurality of slats in the louver (¶ [0013]; Fig. 9, pitch of 11.3 mm between crosspieces).
Regarding claims 15-17, Tadokoro as modified teaches the louver of claim 1, however the limitations following the term “configured” are considered functional. Therefore the invention of Tadokoro as modified would structurally be the same as the claimed invention and would be capable of performing the functions claimed in claims 15-17. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koop (US 20080153409 A1) teaches of a curved louvers in a vent. 
Tadokoro (JP 2008096037 A) teaches of an air conditioning system with a grill with a series of cambered louvers on it. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/M.J.G./Examiner, Art Unit 3762                                                                                                                                                                                                        
/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762